Citation Nr: 0117004	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-17 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C. § 1318.

2.  Whether a March 1954 rating decision, in which the RO 
rescinded a total disability evaluation based on individual 
unemployability (TDIU), should be revised or reversed on the 
grounds of clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran, who died in August 1994, served on active duty 
from February 1951 to December 1951.  The appellant in this 
matter is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought. 

The case was previously before the Board in June 1997, at 
which time it was decided that the veteran's death was not 
due to service connected disabilities.  Entitlement to a 
total disability rating prior to his death, not having been 
adjudicated, was referred to the RO for appropriate action.  
The requested development having been completed and the 
appeal on that matter having been perfected, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was not in receipt of compensation at the 
time of his death for a service-connected disability that was 
continuously rated as totally disabling for 10 years.

3.  The veteran would not have been hypothetically entitled 
to TDIU for a period of up to 10 years prior to his death.

4.  In March 1954, the RO rescinded the veteran entitlement 
to TDIU.

5.  The veteran did not initiate an appeal as to the RO's 
March 1954 rating decision.  

6.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
RO in March 1954, or that the RO incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error. 


CONCLUSIONS OF LAW

1.  The criteria for DIC, pursuant to 38 U.S.C. § 1318, have 
not been met.  38 U.S.C.. §§ 1318, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.22, 20.1106 (2000).

2.  The March 1954 rating decision, in which the RO rescinded 
the veteran entitlement to TDIU, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

3.  The March 1954 rating decision, in which the RO rescinded 
the veteran entitlement to TDIU, did not involve CUE.  38 
C.F.R. § 3.105(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
claimant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice).  

The Board finds that the claimant was provided adequate 
notice as to the evidence needed to substantiate the claims 
in the February 1999 rating and associated statement of the 
case issued in June 1999.  The RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file, to include numerous private 
medical records/statements submitted by the claimant.  The 
claimant has been offered an opportunity to submit additional 
evidence in support of her claim.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify of the evidence needed to substantiate 
the claims, and the Board will proceed with appellate 
disposition on the merits.  

The veteran's service medical records show that he received 
third degree burns to the face, to the eyelids, to the ears, 
to the neck, to the hands, to the arms and to the legs as a 
result of the explosion of a phosphorous grenade.  Such burns 
resulted in his discharge from service pursuant to Medical 
Board proceedings.  Service connection for multiple burns was 
granted by rating decision issued in April 1952.  A March 
1954 rating decision expanded the grant of service connection 
to include scars on the face, on the neck, on the ears, on 
the hands and forearms, on the right thigh, right knee and 
right leg, and on the left leg and left thigh.  A combined 
evaluation of 90 percent disablement has been in effect since 
February 1954.

Entitlement to DIC pursuant to 38 U.S.C. § 1318

A survivor of a deceased veteran is eligible for DIC under 
section 1318(b)(1) if the veteran's death was not caused by 
his or her own willful misconduct; and: 

(1) the veteran was continuously rated 
totally disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding death 
or was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death; (2) 
the veteran would have been in receipt of 
a 100% disability rating for such time 
but for CUE in a final rating or Board 
decision; or (3) if under specific and 
limited exceptions, the veteran was 
"hypothetically" entitled to a 100% 
disability rating for the required period 
of time.  

In recent years, the United States Court of Appeals for 
Veterans Claims (Court) decided a line of cases involving the 
statutory interpretation of 38 U.S.C.A. § 1318.  In pertinent 
part, the Court noted the specific language of section 1318 
that provides DIC benefits to a surviving spouse in the case 
of a veteran who dies, not as the result of his own willful 
misconduct, and who "was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability" that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b) (emphasis 
added).

Relying on the unrestricted words of section 1318, the Court 
interpreted the applicable law and its implementing 
regulation, 38 C.F.R. § 3.22, to mean that the veteran's 
surviving spouse is given the right to attempt to demonstrate 
that he "hypothetically" would have been entitled to 
receive VA benefits at the 100-percent level based on 
evidence in his claims file or in VA custody prior to his 
death.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998).  In Wingo v. 
West, 11 Vet. App. 307 (1998), the Court instructed VA to 
determine, based upon evidence in the veteran's claims file 
or before the Board at the time of his death, whether, had he 
brought a claim more than 10 years prior to his death, he 
would have been entitled to receive a total disability rating 
for the 10 years immediately preceding his death-thus 
entitling his surviving spouse to DIC benefits under section 
1318.

Even more recently, however, the Court held in another 
precedent decision, Marso v. West, 13 Vet. App. 260 (1999), 
that "the clear message of section 20.1106 [concerning 
claims for death benefits by a survivor when there has been a 
prior unfavorable decision during the veteran's lifetime] is 
that final rating decisions during the veteran's lifetime are 
controlling when determining if, under section 1318(b), at 
the time of the veteran's death, he or she had been entitled 
to compensation for a total disability rating for 10 
continuous years immediately preceding the veteran's death."  
13 Vet. App. at 266.  The Court concluded that "section 
20.1106 is a reasonable interpretation of 38 U.S.C. 
§ 1318(b), and must be upheld by this Court."  Id.  
Accordingly, the Court held that "where a prior final 
VA determination had denied the veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his or her death, a 
survivor under section 1318(b) must demonstrate [CUE] in the 
prior VA determination in order to establish eligibility 
under section 1318(b)(1)."  Id.  The Court's decision in 
Timberlake v. Gober, 14 Vet. App. 122 (2000), states a 
similar conclusion based on the holdings in Marso.

The Court's decisions in Marso and Timberlake establish that, 
under section 20.1106, if decisions rendered during the 
veteran's lifetime demonstrate that he or she did not have a 
total disability rating for a continuous period of 10 years 
immediately preceding death, a surviving spouse must show CUE 
in the pertinent decision or decisions during the veteran's 
lifetime in order to establish entitlement to DIC under 
section 1318.

Nevertheless, according to the Court, consideration of 
whether the veteran was "hypothetically" entitled to a 100% 
disability rating for the required period of time can only be 
made for claims where 38 C.F.R. § 19.196 applies, i.e., for 
those "entitled to receive" claims received prior to the 
March 4, 1992 effective date of section 20.1106, or where a 
veteran had never filed a claim for VA benefits, and 
therefore no final VA decision regarding the veteran's level 
of disability was made.  See Marso, supra (citing to 
Carpenter v. West, 11 Vet. App. 140 (1998) and Wingo v. West, 
11 Vet. App. 307 (1998). 

In other words, in claims filed before January 21, 2000, the 
VA should consider hypothetical entitlement if the appellant 
submitted his or her claim prior to the March 4, 1992 
effective date of section 20.1106 or where a veteran had 
never filed a claim for VA benefits, and therefore no final 
VA decision regarding the level of disability was made.  

In sum, for claims filed prior to January 21, 2000, 
entitlement to 1318 benefits can be established in three 
ways: (1) by meeting the statutory duration requirements for 
a total disability rating; (2) by showing that such 
requirements would have been met but for CUE in a previous 
rating decision; or, (3) under specific conditions, the 
veteran was hypothetically entitled to a total disability 
rating for the statutory period of time.

The veteran did not a total disability rating for a 
continuous period of 10 years immediately preceding death; 
therefore, entitlement to DIC on that basis is precluded.  
Nevertheless, in this case, consideration under a theory of 
hypothetical entitlement is necessary because the veteran had 
previously established entitlement to TDIU in the 1950's.  
The claim will additionally be considered below pursuant to a 
theory of CUE.

Hypothetical Entitlement

It is advanced that the veteran hypothetically should have 
been awarded a TDIU rating for the 10 year period prior to 
his death.  As noted, as of August 24, 1984 (10 years before 
death), the veteran's service-connected scars were rated as 
90 percent disabling.  

Under the regulations in effect in August 1984, total 
disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  Where these percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. 3.340, 3.34l, 4.16 
(1984).

From January 1984 to June 1986, the veteran was employed as a 
machine operator.  Although the owner of his place of 
employment changed hands, he remained employed at that same 
location until June 16, 1986, when, according to statements 
from the claimant, he suffered a heart attack.  There is no 
assertion that his employment during such period was less 
than gainful.  It is conceded that the veteran was unemployed 
from June 1986 until his death, some 8 years later.

Nonetheless, the claimant has inquired as to whether she 
could in effect tack on several years of less than gainful 
employment to reach the required 10 years.  A detailed 
accounting of his employment earnings for the period from 
January 1952 to December 1957 was provided in support of that 
claim but an accounting of earnings from January 1984 through 
June 1986 was not provided.  In the absence of assertion to 
the contrary and on the basis of the foregoing request to 
tack years onto the period, the Board concludes that the 
veteran was gainfully employed as a machine operator from 
January 1984 until June 1986.

A physician, Dr. C.N.R., reported on an undated note received 
in September 1998 that the veteran "should be considered 
permanently disabled.  He ha[d] cardiovascular disease and 
has been disabled since his myocardial infarction in August 
1986." Entitlement to service connection for any 
cardiovascular disorder was not established at the time of 
the veteran's death.  In fact, entitlement to service 
connection for coronary artery disease and varicose veins had 
been previously denied by unappealed rating determinations of 
January 1991 and March 1993 respectively.

In May 1987, a small superficial squamous cell carcinoma of 
the right neck was identified on examination.  Diagnoses of 
cancer are not again shown to have been rendered until 1994.  
A diagnosis of "metastatic carcinoma, antiplastic, unknown 
etiology" is shown to have been rendered in April 1994.  A 
treatment record dated in May 1994 reveals a determination 
that "[t]he most likely source of the primary [cancer] would 
be lung with metastatic pattern being adrenal gland and bone 
coupled with a long history of smoking."  As noted above a 
relationship between the veteran's cancer and military 
service or to a service connected disability was not 
established by the record, and service connection for the 
cause of the veteran's death was previously denied.

In the context of the current claim, numerous lay statements 
have been submitted.  They largely attest to the undisputed 
fact that the veteran was seriously injured in service and as 
to his extended convalescence.  In some cases, the statements 
even conclude that the veteran was seriously or even 100 
percent disabled.  Some of the statements claim that he was 
disabled due to his service connected disabilities for a 
period of six years.

The claimant's former representative argued that entitlement 
to DIC is warranted on the basis that the veteran was 
continuously and totally disabled for a period of not less 
than 5 years after military discharge.  Assuming, without 
conceding, that the veteran had been totally disabled for a 
period of 5 or even 6 years immediately after his discharge 
from the military due to service connected disabilities, 
entitlement to DIC would still not be established inasmuch as 
that period was not the pertinent period immediately 
preceding death as required by law.  

The medical evidence recently submitted together with other 
evidence already of record fails to demonstrate that the 
veteran left his employment in 1996 for reasons relating to 
his service connected disability.  Moreover, the recently 
submitted medical evidence suggests that disablement was 
actually attributable to non service-connected disabilities, 
namely myocardial infarction and cancer rather than his 
service-connected scars.  

The Board stresses that the focus of a TDIU claim is on 
service-connected disabilities, and not the effects of 
nonservice-connected disabilities.  In the present case, 
besides the claimant's own contentions, there is no evidence 
of record, such as an opinion from a medical or other 
professional, that the veteran's service-connected 
disabilities rendered him unemployable.  The only medical 
opinions that address the question at hand point to other 
causative disabilities without any mention of service-
connected disabilities and, accordingly, go against the 
appellant's claim.

Additionally, the record demonstrates that the veteran was 
gainfully employed for at least a portion of the 10 year 
period preceding his death, thereby also precluding the 
benefit sought because such employment is compelling evidence 
that that the veteran was not unemployable due to or on 
account of service connected disabilities.

The Board notes that the claimant's opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board likewise observes that lay persons 
are free to offer an eyewitness accounts of the veteran's 
visible symptoms, but they are not competent to provide a 
medical diagnosis of the veteran's condition.  Espiritu at 
494-95.  Lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at a particular point in time 
following service.  Layno v. Brown, 6 Vet. App. 465,469-70 
(1994).  In this case, the lay statements do not serve the 
claimant's cause in a meaningful way to establish that he was 
totally disabled due to service connected disabilities for a 
period of 10 years preceding his death.  

While his service-connected disabilities might have limited 
him from some forms of work, they clearly did not prevent all 
substantially gainful employment for which he was qualified 
by reason of his education and work experience.  As a result, 
the Board finds that the criteria for a TDIU rating were not 
met during the 10 year period preceding his death.

CUE

As noted, one way to show a veteran was entitled to receive 
total compensation benefits for at least 10 years preceding 
death is by correcting lifetime rating actions based on CUE.  

In March 1954, the RO rescinded an award of entitlement to 
TDIU.  No appeal was taken as to that determination.  
Therefore, the RO's March 1954 decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(b), 
20.1103 (2000).  Previous determinations that are final and 
binding will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a) (2000).

In the case of Russell v. Principi, 3 Vet. App. 310 (1992) 
(en banc), the Court announced what it has subsequently 
described as a "three-part test to determine whether a prior 
decision is the product of CUE":

(1) "Either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," and
(2) the error must be "undebatable" and 
of the sort "which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made," and
(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question. 

Russell, 3 Vet. App. at 313-14; see Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (referring to Russell holding as a 
"three part test").  Notice that only the first two 
elements of the Russell "test" constitute a definition of 
CUE.  The third element is a limitation on the evidence to be 
considered in the determination of whether CUE exists in a 
decision.

In this case, the decision to rescind the veteran's TDIU 
rating was predicated on an employment questionnaire 
submitted by the veteran in February 1954 which demonstrated 
employment during the major portion of the preceding year, 
with earnings ranging from $39 to $73.44 per week.  The Board 
notes that the veteran reported holding two jobs 
simultaneously during March 1953.  

In the context of her current claim, the claimant submits a 
detailed accounting dated in July 1998 of the veteran's 
earnings during the subject period.  She lists but one 
employer ( a patrol and guard service) and asserts that the 
veteran was unemployed for the period from January to June 
1953 and from October and November 1953.  From one 
perspective, such evidence was not previously of record, it 
may not serve as a basis for CUE.  

The Board additionally observes that her submission is 
approximately 45 years after the statement signed by the 
veteran in February 1954 wherein he stated that he was in 
fact employed (by an employer different from the patrol and 
guard service) for the period from January to June 1953 and 
that he was also in fact employed by the patrol and guard 
service from September to November 1953.  The 
contemporaneously prepared employment history is regarded as 
more accurate than that more recently prepared because, 
regrettably, memory fades as the years pass.  Accordingly, 
the Board concludes that the correct facts, as they were 
known at the time, were before the RO.

She also advances arguments disputing that that the veteran's 
employment was gainful at the time of the March 1954 .  In 
essence her arguments amount to disagreement as to how the 
facts were weighed or evaluated.  But to claim CUE on the 
basis that previous adjudications improperly weighed and 
evaluated the evidence, or failed to apply the benefit-of-
the-doubt, or failed to give reasons and bases, can never 
rise to the stringent definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 44 (1993), motion for en banc hearing denied 
6 Vet. App. 162 (1994) (per curiam).

The Board advises the appellant that a mere misinterpretation 
of facts does not  constitute CUE, see Thompson v. Derwinski, 
1 Vet. App. at 253.  See also 38 C.F.R. § 20.1403(d).  In the 
absence of the kind of error of fact or law which would 
compel the conclusion that the result would  have been 
manifestly different but for the error, there is  simply no 
basis upon which to find CUE in the RO's March 1954  rating 
decision.  The appellant's claim must therefore be denied. 

The preponderance of the evidence is against the appellant's 
claims.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
respective claims that would give rise to a reasonable doubt 
in favor of the claimant, the benefit-of-the-doubt rule is 
not applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Although the Board genuinely sympathizes with the claimant's 
cause, the Board is constrained to abide by VA regulations 
and to apply the law. 
ORDER

The claim for DIC pursuant to 38 U.S.C. § 1318 is denied.

CUE not having been shown, the veteran's claim for a revision 
or reversal of the RO's March 1954 decision is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

